Anderson, J.,
delivered the opinion of the court.
This is a suit brought in this State by the defendant in error against the plaintiff in error, upon a judgment of a court of competent jurisdiction of the State of Texas in her favor against the plaintiff in error, in which suit she obtained judgment, and the case is brought here upon a writ of error to that judgment.
The error assigned is, that after the judgment was rendered by the district court of Texas, the cause was removed by writ of error to the supreme appellate court of that State, and was depending therein and undetermined when this suit was instituted and the judgment complained of was rendered therein.
The constitution of the United States requires (art. IV, § 1) that “ full faith and credit shall be given in each *823State to the public acts, records, and judicial proceedings of every other State. And the Congress may, by general laws, prescribe the manner in which such acts, records and proceedings shall be proved, and the effect thereof.” The act of congress of May 26, 1790, after providing the mode by which they shall be authenticated, declares that “ said records and judicial proceedings, authenticated as aforesaid, shall have such faith and credit given to them in every court within the United States as they have by law or usage in the courts of the State from whence the said records are or shall be taken.”
Under the construction given to this act of congress, and the constitutional provision aforesaid, by the courts of the United States, and the State courts, the only question in this case is, what was the effect in Texas of the writ of error which was allowed to the judgment of the district court ? The same effect must be given to it in this State. Mills v. Duryee, 7 Cranch, 481; Bowler v. Huston, 30 Gratt. 274, and cases cited, are referred to.
It appears from the transcript of the record of the case in the district court of Texas, and of the proceeding therein by writ of error, not of supersedeas, to the judgment, that said writ was issued upon a bond of $250—for costs only; and it is contended that by the laws of Texas had not the effect of a supersedeas to suspend the judgment, and that execution might have issued upon said judgment as if no such writ of error had been taken. That would be the effect of such proceeding in this State. And it is contended that such is its effect in Texas. Britt v. Lowry, 50 Texas, 76— decided in 1878—Chief Justice Moore delivering the opinion of the court, is cited in support of it, and also Texas Statutes. The laws of Texas are not pleaded nor in evidence in this cause. But in absence of proof of a difference in the law of that State and this, it will be taken that the law of that State, as it affects the question now under *824consideration, is the same as in this State. The inference is, therefore, that the effect of the writ of error in Texas did not suspend proceedings to enforce the judgment, as it would have no such effect here.
In Taylor v. Shaw, 39 Cal. 536, it was held that an action on a judgment of a court of competent jurisdiction in the State of New York may be maintained in the State of California, notwithstanding an appeal from such judgment has been taken and is still pending in the court of appeals of New York. And the learned counsel for the defendant in error cites Taber v. Henry, 117 Mass. 107; The Merchants Insurance Company v. De Wolfe, 33 Penn. St. R.; The Bank of North America v. Wheeler, 28 Conn. 433, to the same effect, and numerous other cases, both English and American, in support of the principle.
The court is of opinion that there is no error in the judgment of the circuit court of Eichmond, and that the same be affirmed, with costs and damages.
Judgment affirmed.